Case 1:17-cv-06062-ARR-SMG Document 59 Filed 09/18/20 Page 1 of 2 PageID #: 517




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------   X
                                                                         :
 MALIK MCLEOD,                                                           :   17-CV-6062 (ARR) (SMG)
                                                                         :
                            Plaintiff,                                   :   NOT FOR ELECTRONIC
                                                                         :   OR PRINT PUBLICATION
          -against-                                                      :
                                                                         :   OPINION & ORDER
 YAHAIRA LLANO,                                                          :
                                                                         :
                            Defendant.                                   :
                                                                         :
 ---------------------------------------------------------------------   :
                                                                         X

 ROSS, United States District Judge:

          In this excessive force action under 42 U.S.C. § 1983, defendant has moved to seal her

 motion to adjourn the trial because that document contains “private information regarding [the

 defendant’s] minor child, and details about her personal life that . . . should not be available for

 public consumption in light of the fact that Officer Llano is a law enforcement officer.” Def.’s

 Mot. to Seal 1, ECF No. 56. I grant defendant’s motion in part and deny it in part.

          Defendant’s motion to adjourn the trial is a judicial document to which a strong

 presumption of public access attaches both because such motions historically have been public

 and because they bear on the public’s capacity to attend trial. See Lugosch v. Pyramid Co. of

 Onondaga, 435 F.3d 110, 120 (2d Cir. 2006). I may seal a judicial document only if I determine,

 based on “specific, on the record findings,” that sealing is “essential to preserve higher values

 and is narrowly tailored to serve that interest.” Id.

          Here, the only personally identifiable information about defendant’s minor child that

 could overcome the strong presumption of public access is the month in which defendant gave

 birth and the child’s sex. Defendant’s motion is granted insofar as she may redact these facts.



                                                          1
Case 1:17-cv-06062-ARR-SMG Document 59 Filed 09/18/20 Page 2 of 2 PageID #: 518




          Defendant does not, however, articulate why her role as a police officer requires sealing

 facts regarding the timeline of her maternity leave or her difficulties in arranging child care.

 These facts are the primary bases for her motion to adjourn her trial, and as such they are highly

 relevant both to my decision on that issue and to the public’s understanding of the motion. See

 Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, 814 F.3d 132, 139 (2d Cir. 2016). To

 the extent defendant invokes the law enforcement privilege to overcome the strong presumption

 of public access here, where neither an investigation nor a technique is at issue, she must show

 sealing is necessary “to protect . . . law enforcement personnel.” In re Dep’t of Investigation of

 City of New York, 856 F.2d 481, 484 (2d Cir. 1988). Defendant does not provide any reason why

 including these facts on the public docket would endanger her in any way, and I see none.

          Accordingly, defendant is directed to electronically file an appropriately redacted motion

 to adjourn no later than September 18, 2020 at 5:00 P.M.



 SO ORDERED.



                                                       ________/s/___________________
                                                       Allyne R. Ross
                                                       United States District Judge

 Dated:          September 18, 2020
                 Brooklyn, New York




                                                   2
